Citation Nr: 1422050	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  06-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2012, the Board inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for further development.  The case has returned to the Board for appellate review.

The issues of service connection for psychiatric disability has been raised by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

A reasonable interpretation of the evidence of record shows that the Veteran is currently gainfully employed.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In November 2012 the Board remanded this claim for additional development.  There has been compliance with the Board's remand directives, insofar as: VA advised the Veteran of the evidence and information necessary to substantiate her claim for a TDIU and of her and VA's respective responsibilities in obtaining evidence and information; attempted to obtain VA treatment records since April 2009; and provided the Veteran with a VA examination in July 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds this examination to be adequate to decide the issue on appeal because the examiner based her opinion upon consideration of the Veteran's prior medical history, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15.  

A TDIU may be assigned where the schedular rating is less than total, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran was employed on a full-time basis from July 2008 until at least November 2012, with occasional periods of time lost due to illness.  On her application for increased compensation due to unemployability, the Veteran noted that her last day of work was November 15, 2012 and that she became too disabled to work on this date.  However, the Veteran's appellate brief indicates that she did not stop work due to her disabilities, but that her company temporarily stopped production in November 2012 and planned to restart in July 2013.  In fact, a July 2013 VA examination report states that the Veteran is currently employed in the same occupation and by the same company.  No evidence of record post-dating that examination shows any change in the Veteran's employment situation.    

As the preponderance of the evidence does not show that the Veteran is currently unemployed, let alone unable to secure and follow a substantially gainful occupation due to her service connected disabilities, a TDIU cannot be granted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


